DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 15 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 15 and 31 – 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation "the edge" in line 2 and line 4, respectively.  There is insufficient antecedent basis for this limitation in the claim.
In claim 15, the recitations of “a distal end” and “a curved tube”, make the claim unclear and vague, as for not specifying the structural correlation between the curved tube and the distal end, clarification is requested.
For the sake of examination, at least a portion of the curved tube is interpreted as defining the distal end.
In claim 3/I.2, the recitation of “along a curved distal portion of the device” makes the claim unclear and vague, as for not specifying the structural correlation between the “curved distal portion” and the curved cutting member of claim 15, clarification is requested.
For the sake of examination, at least a portion of the curved cutting member defines a curved distal portion of the device.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 / 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3, 6, 15 and 31 – 33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lang et al. (US Pub. 2003/0028207 A1), or alternatively, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang et al. (US Pub. 2003/0028207 A1) in view of Bleich et al. (US Pub. 2007/0213733 A1).
Claims 1 and 6, Lang discloses a device for cutting target tissue [abstract, Figs. 1 – 3], the device comprising:
a cured tube [defined by at least a portion of 38, by 36, ¶108], wherein the curved tube comprises a cutting surface along the edge of the curved tube [defined by at least a portion of 60a and/or 60b, defining a sharpened region along an edge of the curved tube, Fig.2 and ¶102];
a curved cutting member disposed within and extending from the curved tube [defined by at least a curved portion of 48 having sharpened region by 62a and/or 62b is disposed within and extends from at least a portion of 38, Fig.1], wherein the curved tube and the curved cutting member are configured to curve at least partially around target tissue [due to the curved portion of the device, showing substantially identical structure to that claimed, the curved portion of the device, defined by at least a curved portion of tube 38 and a curved portion of member 48, is capable of curving partially around target tissue],
wherein the curved cutting member is configured to be pulled back proximally within the curved tube, such that the cutting surface of the curved tube is configured to contact the cutting surface of the curved cutting member [the office is of the position that the claim is generally understood to require a tube and a cutting member disposed therein, and that the tube and the member are movable relative to each other, in this case, the at least a portion of 48 is capable of moving relative to at least a portion of 38, thereby showing that at least a portion of 48 is capable of being pulled proximally relative to 38 i.e. ¶111 and Figs.1 – 2]; and
(claim 6) wherein the device is configured for cutting target tissue within a lateral recess of a spine [the office is of the position that the device of Lang exhibits substantially identical structure to that claimed, and is configured for cutting tissue, and therefore capable of performing the claimed functions if one desires to do so].
Claim 15, Lang discloses a device for cutting target tissue [abstract, Figs. 1 – 3], the device comprising:
a proximal end comprising a handle [at least a portion of 18],
a distal end configured to extend around target tissue [defined by at least a portion away from the handle and by 36, wherein due to the distal curved portion of the device, showing substantially identical structure to that claimed, the distal curved portion of the device, defined by at least a curved portion of tube 38 and a curved portion of member 48, is capable of curving partially around target tissue],
a cured tube [defined by at least a portion of 38, by 36, ¶108], wherein the curved tube comprises a cutting surface along the edge of the curved tube [defined by at least a portion of 60a and/or 60b, defining a sharpened region along an edge of the curved tube, Fig.2 and ¶102];
a curved cutting member disposed within and extending from the curved tube [defined by at least a curved portion of 48 having sharpened region by 62a and/or 62b is disposed within and extends from at least a portion of 38, Fig.1], wherein the curved tube is configured to advance distally such that it advances over the curved cutting member, wherein the curved cutting member is fixed to the handle [the office is of the position that the claim is generally understood to require a tube and a cutting member disposed therein, and that the tube and the member are movable relative to each other, in this case, the at least a portion of 48 is capable of moving relative to at least a portion of 38, thereby showing that at least a portion of 38 is capable of being advanced distally over at least a portion of 48 i.e. ¶111, ¶122 and Figs.1 – 2]; and
wherein the handle comprises an actuator configured to move the curved tube forward in the distal direction toward the curved cutting member [¶122 and ¶127].
Claims 3 and 31 – 33, Lang discloses the limitations of claim 15, as above, and further, Lange discloses (claim 3) wherein the curved tube is configured to move along a curved distal portion of the device [Figs. 1 – 2, wherein at least a portion of 38 is capable of moving along a distal portion of 48, by 36]; (claim 31) wherein the distal end is curved [Figs. 1 – 2, wherein at least a portion by 36, defining a distal end of the device, is curved]; (claim 32) wherein the curved tube is configured to advance distally along the curved distal end [Figs. 1 – 2, wherein at least a portion of 38 is capable of moving along a distal portion of 48, defining a distal end of the device, by 36]; (claim 33) wherein the device is configured for cutting target tissue within a lateral recess of a spine [the office is of the position that the device of Lang exhibits substantially identical structure to that claimed, and is configured for cutting tissue, and therefore capable of performing the claimed functions if one desires to do so].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775